Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jun-Hwa Jeong on 7/14/22.

The application has been amended as follows: 

In Claim 1, line 30, after “outside the housing” --; wherein the inner wall plate is 10provided as multiple inner wall plates (111) that are arranged on each side of the inner wall of the housing (110) at a regular interval over upper and lower regions, the inner wall plates (111) on each side of the housing are arranged alternately with the inner wall plates on a neighboring side, and the inner wall plates on each side 15of the housing are arranged alternately at upper and lower locations such that each of the inner wall plates is shorter in length than a horizontal length of each side of the housing; wherein the internal collecting tower (150) includes the multiple vertical plates (151) arranged spaced apart from each other at a regular interval, the upper cover plate (152) covering the upper sides of the vertical plates (151), 5and a base plate (153) supporting lower portions of the vertical plates (151), and the vortex plates (154) fitted to cross the vertical plates in horizontal directions, wherein gas holes (1511, 1521, 1531, and 1541) are respectively formed in surfaces of each of the vertical plates (151), the upper cover 10plate (152), the base plate (153), and each of the vortex plates (154), and each of the vertical plates includes at least one pipe slit (1514) formed vertically to allow the main cooling channel to pass through the vertical plates, such that the main cooling channel 15having a U-shaped pipe shape is installed while easily adjusting a vertical position thereof; wherein the upper cover plate (152) includes multiple gas holes (1521) of different sizes formed in a 25surface thereof, wherein a part of the gas holes that is located at opposite end portions in long side directions of the upper cover plate is larger in size than a remaining part of the gas holes that 30is located at other locations, such that the exhaust gas introduced from above the upper cover plate is more discharged through the end portions thereof than central portions; wherein the gas hole (1511) of each of the vertical plates (151) is larger in size than the gas hole (1541) of each of the vortex plates (154); wherein in the multi-connection pipe (170), the coolant is introduced through a first branch socket (173) of the upper plate cooling channel connected to a coolant inlet 20(170a) and circulates, the coolant is discharged to the supply pipe (171) through a second branch socket (173) and supplied to the main cooling channel (160) through a branch socket (173) located below the supply pipe, the coolant introduced into lower horizontal pipes (1601) of the main cooling channels (160) is moved to upper 25horizontal pipes to cool the exhaust gas around the internal collecting tower and is discharged to the discharge pipe (172), and  31the coolant is discharged through a coolant outlet (170b) located at an end of the discharge pipe; wherein when two or more main 5cooling channels (160) are provided, the multi-connection pipe (170) includes a coolant chamber (174) located at each of lower and upper locations in which the supply pipe and the discharge pipe are located, each of the respective coolant chambers having an internal space, such that one supply pipe simultaneously supplies the coolant 10collected in the internal space of the coolant chamber (174) located at the lower location to two or more supply pipes located at lower locations, or heat-exchanged coolant discharged to the internal space of the coolant chamber (174) located at the upper location is discharged through one discharge pipe-- has been inserted.
Claims 2, 4, 6-7 and 10-11 have been canceled.
In Claim 5, line 1, “The apparatus of claim 4” has been replaced with “The apparatus of claim 1”.
Drawings
The drawings were received on 10/30/19.  These drawings are acceptable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claim 1 includes structures which are neither anticipated by, nor obvious over prior art of record.  Claims 3, 5, 8-9 and 12 depend on claim 1; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773